        Case 5:19-cv-00633-LHK Document 22 Filed 04/03/19 Page 1 of 5



 1 S. CHANDLER VISHER SBN 52957                   RYAN M. KELLY (pro hac vice)
   chandler@visherlaw.com                         rkelly@andersonwanca.com
 2 LAW OFFICES OF S. CHANDLER VISHER              ANDERSON & WANCA
   268 Bush St., #4500                            3701 Algonquin Road, Suite 500
 3 San Francisco, California 94104                Rolling Meadows, Illinois 60008
   Telephone: (415) 901-0500                      Telephone: (847) 368-1500
 4 Facsimile: (415) 901-0504                      Facsimile: (847) 368-1501

 5 Local Counsel for Plaintiff                    Counsel for Plaintiff

 6
     Robert B. Milligan (SBN 217348)
 7   rmilligan@seyfarth.com
     Joseph A. Escarez (SBN 266644)
 8   jesalinas@seyfarth.com
     D. Joshua Salinas (SBN 282065)
 9   jsalinas@seyfarth.com
     SEYFARTH SHAW LLP
10   2029 Century Park East, Suite 3500
     Los Angeles, California 90067-3021
11   Telephone: (310) 277-7200
     Facsimile: (310) 201-5219
12 Attorneys for Defendant

13
                                 UNITED STATES DISTRICT COURT
14
                             NORTHERN DISTRICT OF CALIFORNIA
15                                        SAN JOSE DIVISION
16

17

18   ERIC B. FROMER CHIROPRACTIC, INC.,               Case No. 5:19-cv-00633-LHK
     a California corporation, individually and as
19
     the representative of a class of similarly-
20   situated persons,                                STIPULATION AND [PROPOSED]
                                                      ORDER TO EXTEND MOTION TO
21                                Plaintiff,          DISMISS BRIEFING SCHEDULE

22                 v.

23   SI-BONE, INC., a Delaware corporation,          Judge: Hon. Lucy H. Koh

24                                                   Courtroom: 8
                                  Defendant.
25                                                   Complaint Filed: February 5, 2019

26

27

28    STIPULATION AND [PROPOSED] ORDER TO EXTEND MOTION TO DISMISS
      BRIEFING SCHEDULE
        Case 5:19-cv-00633-LHK Document 22 Filed 04/03/19 Page 2 of 5



 1           WHEREAS, on March 28, 2019, Defendant filed a Motion to Dismiss under Federal
 2   Rules of Civil Procedure 12(b)(1) and 12(b)(6). (Doc. 18);
 3
             WHEREAS, pursuant to Northern District of California Local Rule7-3(a), Plaintiff’s
 4
     deadline to file a response to Defendant’s Motion to Dismiss is April 11, 2019;
 5
             WHEREAS, pursuant to the Northern District of California Local Rule 7-3(c),
 6

 7   Defendant’s deadline to file a reply in support of Defendant’s Motion to Dismiss is April 18,

 8   2019;

 9           WHEREAS, the hearing on Defendant’s Motion to Dismiss is currently scheduled for
10   August 15, 2019 at 1:30 pm.
11
             WHEREAS, Plaintiff has requested and Defendant has agreed to extend Plaintiff’s
12
     deadline to file a response to Defendant’s Motion to Dismiss to May 9, 2019;
13
             WHEREAS, Defendant has requested and Plaintiff has agreed to extend Defendant’s
14
15   deadline to file a reply in support of Defendant’s Motion to Dismiss to May 30, 2019;

16           WHEREAS, the Parties request these extensions due to the press of other matters.
17           WHEREAS, the foregoing facts constitute good cause to extend the briefing schedule on
18
     Defendant’s Motion to Dismiss;
19
             THEREFORE IT IS HEREBY STIPULATED by and between the undersigned parties
20
     that:
21
             -   Plaintiff’s deadline to file a response to Defendant’s Motion to Dismiss is May 9,
22

23               2019;

24           -   Defendant’s deadline to file a reply in support of Defendant’s Motion to Dismiss is
25               May 30, 2019.
26

27

28    STIPULATION AND [PROPOSED] ORDER TO EXTEND MOTION TO DISMISS
      BRIEFING SCHEDULE
       Case 5:19-cv-00633-LHK Document 22 Filed 04/03/19 Page 3 of 5



 1

 2   IT IS SO STIPULATED AND AGREED.
 3
     Dated: April 1, 2019           By:   /s/ Ryan M. Kelly
 4                                        RYAN M. KELLY (pro hac vice)
                                          ANDERSON + WANCA
 5                                        3701 Algonquin Road, Suite 500
                                          Rolling Meadows, Illinois 60008
 6                                        Telephone:    (847) 368-1500
 7                                        Facsimile:    (847) 368-1501

 8                                        Counsel for Plaintiff

 9                                        S. CHANDLER VISHER (SBN 52957)
                                          LAW OFFICES OF S. CHANDLER VISHER
10                                        268 Bush St., #4500
                                          San Francisco, California 94104
11                                        Telephone:     (415) 901-0500
                                          Facsimile:     (415) 901-0504
12
                                          Local Counsel for Plaintiff
13

14   Dated: April 1, 2019           By:   /s/ Joseph A. Escarez (with permission)
                                           ROBERT B. MILLIGAN (SBN 217348)
15                                         JOSEPH A. ESCAREZ (SBN 266644)
                                           D. JOSHUA SALINAS (SBN 282065
16                                         SEYFARTH SHAW LLP
17                                         2029 Century Park East, Suite 3500
                                           Los Angeles, CA 90067-3021
18                                         Telephone:     (415) 374-2300
                                           Facsimile:     (415) 374-2499
19
                                          Attorneys for Defendant
20

21

22

23

24

25

26

27

28    STIPULATION AND [PROPOSED] ORDER TO EXTEND MOTION TO DISMISS
      BRIEFING SCHEDULE
        Case 5:19-cv-00633-LHK Document 22 Filed 04/03/19 Page 4 of 5



 1

 2

 3                ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)(3)

 4          Pursuant to Civil Local Rule 5-1(i)(3), the filer of this document attests that concurrence

 5   in the filing of this document has been obtained from the signatories above.
 6                                                By: /s/ Ryan M. Kelly
 7                                                       Ryan M. Kelly

 8

 9

10

11

12

13

14
15

16

17

18

19

20

21

22

23

24

25

26

27

28    STIPULATION AND [PROPOSED] ORDER TO EXTEND MOTION TO DISMISS
      BRIEFING SCHEDULE
      Case 5:19-cv-00633-LHK Document 22 Filed 04/03/19 Page 5 of 5



 1
                                                ORDER
 2

 3         Pursuant to the Stipulation and good cause appearing, it is ordered that:

 4     •   Plaintiff shall file a response to Defendant’s Motion to Dismiss by May 9, 2019;

 5     •   Defendant shall file a reply in support of its Motion to Dismiss by May 30, 2019;
 6

 7
       Dated: April ___,
                    3 2019                       _____________________________
 8                                                     Hon. Lucy H. Koh
                                                       United States District Judge
 9

10

11

12

13

14
15

16

17

18

19

20

21

22

23

24

25

26

27

28   STIPULATION AND [PROPOSED] ORDER TO EXTEND MOTION TO DISMISS
     BRIEFING SCHEDULE
